Title: From Thomas Jefferson to Nathanael Greene, 16 January 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Jany 16. 1781.

Your favors of the 14th. and 31st. of December remain unanswered. I have been less attentive to the communication of our progress in preparing for the Southern war as Baron Steuben who knows all our movements, gives you no doubt full information from time to time. The present invasion of this State you have before been apprized of by the Baron. The very extraordinary and successful attempt of the enemy on this place you will also have heard of. The inclosed paper containing a pretty exact narrative of it, I take the liberty of transmitting you. The enemy, on Baron Steuben’s approaching towards Hood’s hoisted sail, and with the assistance of a very fine gale which sprung up in the instant (for they seem to have had the elements perfectly at their command thro’ the whole) they fell down the river in a very short time. When they came we were getting into a fair way of providing both subsistence and men. They have amazingly interrupted both operations. The latter indeed has been totally suspended. I have just written to Baron Steuben so to arrange his force of Militia, as by permitting those from the greater number of Counties to return home, to put  into our power to have the law for raising regulars carried into execution. This his anxiety for regular force will lead him to do with all practicable expedition.
Your bill in favor of Mr. St. Lawrence has been accepted, and will be paid as soon as the several boards resume business.
When the departure of the enemy, or indication of their fixed plan as to this Country shall have enabled me to judge how far they will interrupt our succours to you, I will take the earliest opportunity of stating to you under every head of your requisitions from us what we shall have a prospect of doing.
I have the honor to be with very great esteem & respect Sir, your mo: ob. & mo: hble Servant,

Tj: Jefferson

